Citation Nr: 0930581	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  05-25 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
service-connected residuals of an L-1 compression fracture.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel

INTRODUCTION

The Veteran served on active military service from April 1 to 
May 23, 1966.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which continued the previously assigned 50 percent 
rating for service-connected residuals of an L-1 compression 
fracture.

In December 2007 the Board denied the claim for entitlement 
to an increased disability evaluation for residuals of a 
compression fracture of L-1, evaluated as 50 percent 
disabling.  The Veteran appealed the Board's action to the 
United States Court of Appeals for Veterans Claims (Court).  
In a March 2009 Order, the Court vacated and remanded the 
December 2007 Board decision that denied the claim for a 
rating in excess of 50 percent for service-connected 
residuals of an L-1 compression fracture.  

In May 2009, Board received from the Veteran additional 
evidence for consideration in connection with the claim on 
appeal.  A waiver of RO jurisdiction for this evidence was 
received in a written statement dated in April 2009 that is 
included in the record.  The Board accepts this evidence for 
inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 
(2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A remand is required for the matter of entitlement to an 
evaluation in excess of 50 percent for service-connected 
residuals of an L-1 compression fracture in order to comply 
with the March 2009 Joint Motion which formed the basis for 
the March 2009 Court Order.  In the March 2009 Joint Motion, 
the parties agreed that a remand was warranted because the 
Board's December 2007 decision failed to adequately describe 
the reasons and bases as to why a referral to the Chief 
Benefits Director of VA's Compensation and Pension Service 
under 38 C.F.R. § 3.321 was not warranted.

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
Court, are applicable to this appeal.  As the case is being 
remanded for further development, the AMC/RO must ensure that 
adequate VCAA notice as to all elements of the claim is 
provided, including the notice requirements pertaining to 
increased ratings outlined in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).

In correspondence dated in May 2009, the Veteran stated that 
magnetic resonance imaging (MRI) reports from 2003 or 2004 
and from 2006 were ordered by his VA physician, but they were 
not listed as evidence reviewed [in the July 2005 statement 
of the case].  The May 2005 VA examiner referred to an MRI 
study conducted in March 2004.  In addition, the Veteran 
stated that when he was referred by his VA physician for 
physical therapy in September 2007, the therapist recommended 
massage therapy instead.  Before the Board can adequately 
address whether a referral for extraschedular consideration 
is warranted, the Veteran's VA treatment records from March 
2004 to the present, particularly any MRI reports dated in 
March 2004 and in 2006, must be obtained and associated with 
the claims file.

The Board also observes that in a statement dated in March 
2000, the Veteran indicated that he was receiving disability 
benefits from the Social Security Administration (SSA).  He 
enclosed an October 1998 disability determination and private 
treatment records, which showed that the Veteran became 
disabled for SSA purposes in July 1997 following a workplace 
injury.  When the record suggests that SSA may have records 
pertinent to the appellant's claim, but which have not been 
obtained, VA has a duty to assist by requesting those records 
from SSA.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-
70 (1992).  Although VA is not obligated to follow a 
determination made by SSA, these records may be relevant to 
the matter on appeal.  It is unclear whether the records 
provided by the Veteran contain his complete SSA record.  
Therefore, the RO should obtain and associate with the claims 
folder the complete record relied upon in making the SSA 
determination.

Finally, the Board notes that the most recent VA spine 
examination was conducted in May 2004.  The RO should 
schedule the Veteran for an additional VA spine examination.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should send the Veteran a 
corrective VCAA notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that 
meets the notice requirements pertaining 
to increased ratings outlined in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  

2.  Appropriate efforts should be taken to 
obtain a complete copy of the Veteran's 
Social Security Administration disability 
determination with all associated medical 
records.

3.  The AMC/RO should contact the Veteran 
and obtain the names and addresses of all 
medical care providers, VA and non-VA that 
treated him for his service-connected low 
back disability.  Of particular interest 
are an open MRI report from Anderson 
Radiology in March 2004, an MRI from 
Moncrief Army Hospital (both ordered by the 
Veteran's VA physician), and VA treatment 
records dated from March 2004 to the 
present.  After the Veteran has signed the 
appropriate releases, those records should 
be obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified by 
the Veteran, a notation to that effect 
should be inserted in the file.  The 
Veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review.

4.  The Veteran should be afforded a VA 
spine examination to evaluate the current 
nature of his service-connected low back 
disability.  All indicated tests and 
studies are to be performed.  Prior to the 
examination, the claims folder must be made 
available to the examiner performing the 
examination for review of the case.  A 
notation to the effect that this record 
review took place should be included in the 
report of the examiner.  The examination 
must be conducted following the protocol in 
VA's Disability Examination Worksheet for 
VA Spine Examination, revised on April 20, 
2009.  The examination must respond to the 
instructions contained therein.  

The examiner should discuss, to the extent 
possible, any additional impairment of the 
low back disability caused by the 
intervening work-related injury in July 
1997, as opposed to the natural progression 
of the service-connected residuals of an L-
1 compression fracture.

5.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent, must be associated 
with the claims folder.  The Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claim.

6.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed with 
consideration of all applicable laws and 
regulations, including a discussion of 
whether a referral for extraschedular 
evaluation is warranted under 38 C.F.R. 
§ 3.321.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




